AMENDMENT TO THE TELLABS, INC.

1994 STOCK OPTION PLAN

 

WHEREAS, Tellabs, Inc. (the "Corporation") has heretofore established the
Tellabs, Inc. 1994 Stock Option Plan (the "Plan") for the benefit of
participating officers and other key employees of the Corporation and its
subsidiaries;

WHEREAS, the Corporation deems it desirable to make certain amendments to the
Plan relating to the vesting of options and/or the post-employment exercise
period in the event of the death, disability, or retirement of an option holder,
or a change in control of the Corporation;

WHEREAS, the Compensation Committee of the Corporation has considered the
recommendations and recommended that the Board of Directors of the Corporation
approve this Amendment to the Plan; and

WHEREAS, the Board of Directors of the Corporation has approved this Amendment
to the Plan.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective
June 30, 2000, as follows :

 I.   Under Article 2 of the Plan, the following definition of "Change in
      Control" shall be added:
      
      
      
      

      q. "Change in Control" means the first to occur of:
      
      (i) Any "person" (as defined in Section 13(d) and 14(d) of the Securities
      Exchange Act of 1934, as amended (the "Exchange Act")), excluding for this
      purpose, the Corporation or any subsidiary of the Corporation, or any
      employee benefit plan of the Corporation or any subsidiary of the
      Corporation, or any person or entity organized, appointed or established
      by the Corporation for or pursuant to the terms of any such plan which
      acquires beneficial ownership of voting securities of the Corporation, is
      or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
      Exchange Act), directly or indirectly, of securities of the Corporation
      representing 20% or more of the combined voting power of the Corporation's
      then outstanding securities; provided, however, that no Change in Control
      will be deemed to have occurred as a result of a change in ownership
      percentage resulting solely from an acquisition of securities by the
      Corporation; and provided further that no Change in Control will be deemed
      to have occurred if a person inadvertently acquires an ownership interest
      of 20% or more but then promptly reduces that ownership interest below
      20%;

      (ii) During any two consecutive years (not including any period beginning
      prior to June 30, 2000), individuals who at the beginning of such two-year
      period constitute the Board of Directors of the Corporation and any new
      director (except for a director designated by a person who has entered
      into an agreement with the Corporation to effect a transaction described
      elsewhere in this definition of Change in Control) whose election by the
      Board or nomination for election by the Corporation's stockholders was
      approved by a vote of at least two-thirds of the directors then still in
      office who either were directors at the beginning of the period or whose
      election or nomination for election was previously so approved (such
      individuals and any such new director, the "Incumbent Board") cease for
      any reason to constitute at least a majority of the Board;
      
      (iii) Consummation of a reorganization, merger or consolidation or sale or
      other disposition of all or substantially all of the assets of the
      Corporation (a "Business Combination"), in each case, unless, following
      such Business Combination, (A) all or substantially all of the individuals
      and entities who were the beneficial owners of outstanding voting
      securities of the Corporation immediately prior to such Business
      Combination beneficially own, directly or indirectly, more than 50% of the
      combined voting power of the then outstanding voting securities entitled
      to vote generally in the election of directors, as the case may be, of the
      company resulting from such Business Combination (including, without
      limitation, a company which as a result of such transaction owns the
      Corporation or all or substantially all of the Corporation's assets either
      directly or through one or more subsidiaries) in substantially the same
      proportions as their ownership, immediately prior to such Business
      Combination of the outstanding voting securities of the Corporation;
      (B) no person (excluding any company resulting from such Business
      Combination or any employee benefit plan (or related trust) of the
      Corporation or such company resulting from such Business Combination)
      beneficially owns, directly or indirectly, 20% or more of, respectively,
      the then combined voting power of the then outstanding voting securities
      of such company except to the extent that such ownership existed prior to
      the Business Combination; and (C) at least a majority of the members of
      the board of directors of the company resulting from such Business
      Combination were members of the Incumbent Board at the time of the
      execution of the initial agreement, or of the action of the Board,
      providing for such Business Combination; or
      
      (iv) Approval by the stockholders of the Corporation of a complete
      liquidation or dissolution of the Corporation.

      
      
 II.  Under Article 2 of the Plan, the following definition of "Disability"
      shall be added:
      
      
      
      

      t. "Disability" shall have the meaning ascribed to such term in
      Section 22(e)(3) of the Code.

      
      
 III. Article 13 shall be amended in its entirety to read as follows:
      
      
      
      

      13. Termination of Employment
      
      Except as set forth in Article 13A with respect to the effect of a Change
      in Control or except as the Committee may otherwise expressly provide in
      the Option Agreement, the following rules shall apply upon termination of
      the Participant's employment with the Company and all subsidiaries:
      
      a. Except as set forth in subsections b, c, and d below, in the event a
      Grantee ceases to be an employee of the Corporation and its subsidiaries
      for any reason, any Option or unexercised portion thereof granted under
      this Plan may be exercised, to the extent such Option would have been
      exercisable by the Grantee hereunder on the date on which the Grantee
      ceased to be an employee, within three months of such date (seven months
      in the event such termination occurs after the occurrence of a Change in
      Control), but in no event later than the date of the expiration of the
      term of the Option.
      
      b. In the event of termination of employment due to the death the Grantee,
      each Option held by the Grantee shall become exercisable in full and may
      be exercised at any time prior to the expiration date of the Option or
      within one year after the date of the Grantee's death, whichever period is
      shorter.
      
      c. In the event of termination of employment due to the Disability of the
      Grantee, each Option held by the Grantee may, to the extent exercisable at
      the time of termination, be exercised at any time prior to the expiration
      date of the Option or within three years after the date of the Grantee's
      termination of employment, whichever period is shorter.
      
      d. In the event of termination of employment due to the retirement of the
      Grantee on or after attaining age 55, all or a portion of each Option held
      by the Grantee, to the extent not then exercisable, shall become
      exercisable in accordance with the schedule set forth below based upon one
      point for the Grantee's attained age and one point for each year of
      continuous service with the Corporation or its subsidiaries as of the date
      of retirement (including for this purpose, continuous service with an
      entity prior to the date such entity was acquired by the Corporation or an
      affiliate of the Corporation, but excluding any service prior to January
      1, 1975),

      
      

      At least 70 but less than 80 points          50% of each unvested option
      shall vest
      At least 80 but less than 90 points          75% of each unvested option
      shall vest
      At least 90 points                                  100% of each unvested
      option shall vest

      
      

      and all Options held by the Grantee to the extent then exercisable may be
      exercised at any time prior to the expiration date of the Option or within
      three years after the date of the Grantee's retirement, whichever period
      is shorter.
      
      e. Notwithstanding anything in this Plan to the contrary, any Incentive
      Stock Option which is exercised after the expiration of three months
      following the cessation of employment for any reason other than Disability
      or death or one year after the date of termination of employment due to
      Disability or death shall be treated as a Non-Qualified Stock Option.

      
      
 IV.  The Plan shall be hereby amended by adding thereto a new Article 13A to
      read:
      
      
      
      

      13A. Change in Control
      
      a. Effect of Change in Control. Upon the occurrence of a Change in
      Control, any and all Options granted hereunder shall become immediately
      exercisable and remain exercisable until such Options expire or terminate
      under the provisions of this Plan.
      
      b. Change in Control Not Approved by Incumbent Board. Upon the occurrence
      of a Change in Control not approved by the Incumbent Board, any and all
      Options granted hereunder shall become immediately exercisable, and shall
      remain exercisable throughout their entire term without regard to
      termination of employment subsequent to such Change in Control.

      
      
 V.   Article 14 of the Plan shall be amended in its entirety to read as
      follows:

14. Effect of Change in Stock Subject to Plan

Except as provided below, the Committee shall make equitable adjustments in the
number and class of shares subject to the Plan and to the Option rights granted
hereunder and the exercise prices of such Option rights, in the event of a stock
dividend, stock split, reverse stock split, recapitalization, reorganization,
merger, consolidation, acquisition, separation or other change in the capital
structure of the Corporation. In making any adjustments pursuant to this Article
14, fractional shares may be ignored.

IN WITNESS WHEREOF, the foregoing amendments to the Tellabs, Inc. 1994 Stock
Option Plan are hereby adopted as of the 30th day of June, 2000, by the
undersigned officer duly authorized by resolutions adopted by the written
consent of the Board of Directors dated June 30, 2000.

 

TELLABS, INC.

 

By: /s Michael J. Birck

Name: Michael J. Birck

Its: President and Chief Executive Officer